UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA
“vo ‘ 2Zleri9 {DLC}
TRISTAN ROWE, : ORDER

Defendant.

DENISE COTE, District Judge:

Criminal jury trials have resumed in the Southern District
of New York. Jury trials are being conducted in compliance with
the safety procedures implemented in this district. In order to
comply with those safety procedures, jury trials require complex
planning and coordination. This district is currently planning
to accommodate criminal jury trials that should occur between
October and December 2021.

The trial in this case is scheduled to occur on October 18,
2021. It is anticipated that any defendant who wishes to
resolve the charges by entering a plea of guilty will confer
with the Government and arrange with the Court to enter a plea
no later than three weeks before the date scheduled for trial.

It is hereby

 
ORDERED that defense counsel shall advise the Court by
August 3, 2021 whether the defendant currently intends to
proceed to trial.

Dated: New York, New York
July 14, 2021

Absuaz (

DENISE COTR
United States District Judge

 
